UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2011 VUANCE LTD. (Translation of registrant’s name into English) Sagid House “Hasharon Industrial Park” P.O. Box 5039 Qadima 60920, ISRAEL (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Vuance Ltd. Announces Second Quarter 2011 Results Qadima Israel – September 12, 2011. Vuance Ltd. (VUNCF:PK), a leading provider of Wireless Identification Solutions, completed its unaudited condensed financial statements for the quarter ending June 30, 2011. The Company has focused its R&D, sales and marketing efforts on its core competencies, which include Active RFID technology, PureRFid Suite and Wireless Identification solutions, while continuing to perform its multi-year contracts, including for the provision of national biometric ID and other multi-ID issuing and control systems. Second Quarter 2011 Selected Unaudited Financial Results Revenues from continuing operations for the second quarter ended June 30, 2011 increased 14% to $2.2 million compared to $1.9 million in the second quarter of 2010.The increase compared to the second quarter of 2010 was largely driven by an increase in revenue from the multi-ID division. Gross profit from continuing operations decreased 14% to $1.2 million for the second quarter compared to $1.4 million for the second quarter of 2010, Gross profit margin for the second quarter was 57% compared to 75% in the second quarter of 2010. The decrease in gross profit margins was attributed to changes in the Company’s mix of revenues, in the multi-ID division. Total operating expenses from continuing operations for the second quarter of 2011 were $0.5 million, compared to $1.8 million for the second quarter of 2010. The decrease compared to the second quarter of 2010 was mainly due to a decrease in general and administrative expenses and other income recorded in the present quarter, of which $778,000 reflects the conversion of $1,000,000 of debt owed to Sigma Wave Ltd., the Company's major creditor (and following the conversion, the Company's largest shareholder). The Company reported an operating income from continuing operations for the second quarter of $721,000 compared to an operating loss from continuing operations of $407,000 in the second quarter of 2010. The change from operating loss in the second quarter of 2010 to operating income in the second quarter of 2011 was largely driven by the decrease in operating expenses, as described above. Net income for the second quarter was $419,000, or $0.06 basic income per share (based on a weighted average of 7.3 million shares) compared to a net loss of $540,000, or $0.10 loss per basic and diluted share (based on a weighted average of 5.7 million shares) in the second quarter of 2010. The Company's unaudited condensed financial statements have been prepared on a going concern basis, which presumes the realization of assets and the settlement of liabilities in the normal course of operations.The application of the going concern basis is dependent upon the Company having sufficient available cash resources and achieving profitable operations to generate sufficient cash flows to fund continued operations.Should the Company fail to generate sufficient cash flows from operations, it will require additional financing to remain a going concern.The reported unaudited condensed financial statements are in accordance with United States generally accepted accounting principles, or US
